Exhibit 10.54

KEY TERMS OF COMPENSATION ARRANGEMENTS FOR

NAMED EXECUTIVE OFFICERS FOR FISCAL 2010

The named executive officers of The Gymboree Corporation (the “Company”) each
receive an annual salary, are eligible to participate in the Company’s annual
Bonus Plan, equity compensation plan and 401K plan, and receive medical, dental
and vision insurance benefits. They are also eligible for benefits under the
Company’s Amended and Restated Management Change of Control Plan, including a
payment equal to a multiple of annual compensation (as specified below), and
benefits under the Company’s Amended and Restated Management Severance Plan,
including a severance payment equal to 100% of base salary. Individual
compensation terms for the Company’s 2010 fiscal year are set forth below.

 

Name and Principal Position

   Base
Salary    Target
Bonus
Payout*     Change of
Control
Multiple**  

Matthew K. McCauley

   $ 637,500    150 %    300 % 

Chairman and CEO

       

Blair W. Lambert

   $ 338,800    85 %    300 % 

COO

       

Kip M. Garcia

   $ 374,000    100 %    300 % 

President

       

Marina Armstrong

   $ 338,800    85 %    300 % 

SVP, General Manager and Secretary

       

Jeffrey P. Harris

   $ 285,000    65 %    300 % 

CFO

       

Lynda G. Gustafson

   $ 207,000    40 %    200 % 

VP, Corporate Controller

       

 

* Designated as a percentage of base salary. The plan maximum for Ms. Gustafson
is 150% of target bonus payout.

** Designated as a percentage of base salary and average bonus for prior three
full fiscal years.